                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 ART NELSON,                                     CV-19-02-GF-BMM-JTJ

 Plaintiff,                                      ORDER

 -vs.-

 FCA US LLC,

 Defendant.

         Defendant has moved for admission of Thomas M. Klein (Mr. Klein), (Doc.
0), to practice before this Court in this case with Ronald A. Bender, Esq. of
Worden Thane, P.C. to act as local counsel. Mr. Klein’s application appears to be
in compliance with L.R. 83.1(d).

         IT IS HEREBY ORDERED:

         Defendant’s motion to allow Mr. Klein to appear on it’s behalf (Doc. 9) is
GRANTED on the following conditions:

         1. Local counsel, Mr. Bender, will be designated as lead counsel or as co-
lead counsel with Mr. Klein. Mr. Klein must do his own work. He must do his
own writing, sign his own pleadings, motions, briefs and other documents served
or filed by him, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court. Local counsel, Mr. Bender, shall
also sign such pleadings, motions and briefs and other documents served or filed.



                                         -1-
      2. Admission is not granted until Mr. Klein, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Klein.

      DATED this 12th day of June, 2019.




                                      -2-
